DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13, 15-16 and 18-20 are allowable. The restriction requirement species 1, as set forth in the Office action mailed on 08/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4 and 7-8 directed to species 1-4 and 6-7 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1-13, 15-16 and 18-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the core has a first positioning part that positions the drawn part of the first wire in the second direction and a second positioning part that positions the drawn part of the second wire in the second direction,wherein the first positioning part is a first groove provided in the first flange part and having a first inner sidewall positioned at the winding core part side and a first outer sidewall positioned opposite to the first inner sidewall in the second direction, wherein the second positioning part is a second groove provided in the second flange part and having a second inner sidewall positioned at the winding core part side and a second outer sidewall positioned opposite to the second inner sidewall in the second direction, wherein the drawn part of the first wire contacts a part of the first inner sidewall without contacting the first outer sidewall, and wherein the drawn part of the second wire contacts a part of the second inner sidewall without contacting the second outer sidewall as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the first wire includes a first wound part wound around the winding core part and a first drawn part drawn from the first wound part, running across the winding core part in a third direction perpendicular to the first and second directions and connected to the first terminal electrode, wherein the second wire includes a second wound part wound around the winding core part and a second drawn part drawn from the second wound part, running across the winding core part in the second direction and connected to the second terminal electrode, and wherein the core has a positioning part that positions the first drawn part of the first wire in the second direction, wherein the positioning part is a groove provided in the flange part and having an inner sidewall positioned at the winding core part side and an outer sidewall positioned opposite to the inner sidewall in the second direction, and wherein the drawn part of the first wire contacts a part of the inner sidewall without contacting the outer sidewall as claimed in combination with the remaining limitations of independent claim 9.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, first and second terminal electrodes provided on the first surface of the flange part so as to be arranged in the second direction; and first and second wires wound around the winding core part in an opposite direction from each other, one ends of the first and second wires being connected to the first and second terminal electrodes, respectively, wherein the first terminal electrode does not overlap the winding core part in the second direction, wherein the second terminal electrode overlaps the winding core part in the second direction, wherein the first wire includes a first wound part wound around the winding core part and a first drawn part drawn from the first wound part, running across the winding core part in the third direction and connected to the first terminal electrode, wherein the second wire includes a second wound part wound around the winding core part and a second drawn part drawn from the second wound part, running across the winding core part in the second direction and connected to the second terminal electrode, wherein the second surface of the flange part has a groove extending in the third direction, wherein the groove has a first section that overlaps the winding core part in the third direction and a second section that does not overlap the winding core part in the third direction, and wherein a part of the first wire is housed in the second section of the groove as claimed in combination with the remaining limitations of independent claim 18.
Claims 2-8, 10-13, 15-16 and 19-20 are allowed because each claim is directly or indirectly dependent of independent claims 1, 9 and 18.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837